Citation Nr: 1044149	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  06-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss on an extraschedular basis.      


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran served on active duty from February 1956 to January 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California, which granted service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.  
The Veteran disagreed with the evaluation and filed a timely 
appeal.

By a July 2009 decision, the Board concluded that the criteria 
for a compensable schedular rating for bilateral hearing loss had 
not been met.  However, the Board noted that the audiologists who 
had conducted the March 2005 and December 2008 VA audiological 
examinations did not elicit information on the functional effects 
caused by the Veteran's bilateral hearing loss.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the United States Court of 
Appeals for Veterans Claims (Court) found that, in light of VA's 
Fast Letter No. 07-10 (April 24, 2007), audiologists must 
describe the effects on occupational functioning and daily 
activities so that it can be determined if an extraschedular 
evaluation may be assigned.  Thus, the question of whether an 
extraschedular rating was warranted remained on appeal.  
Accordingly, the Board remanded the issue of entitlement to an 
initial compensable rating for bilateral hearing loss on an 
extraschedular basis to the RO for additional development.  The 
purposes of this remand have been met and the case is ready for 
appellate consideration.


FINDING OF FACT

The Veteran's bilateral hearing loss does not present an 
exceptional or unusual disability picture.   




CONCLUSION OF LAW

The evidence does not warrant further referral for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in October 2004, 
March 2005, and March 2006.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known VA and non-VA medical records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The Veteran has been afforded VA examinations.  In 
addition, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the Veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the Veteran's appeal.      


II. Factual Background

The Veteran filed his initial claim for bilateral hearing loss in 
October 2004.  By a May 2005 rating action, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
effective from October 12, 2004.  

In December 2005, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had "difficulty 
hearing overall."  He noted that he had difficulty hearing the 
television and conversational speech.  The Veteran reported that 
he wore hearing aids.  Following the audiological evaluation, he 
was diagnosed with mild to severe bilateral sensorineural hearing 
loss.         

In the Veteran's substantive appeal (VA Form 9), dated in June 
2006, he indicated that his VA examinations did not reflect the 
daily hardships he faced due to his hearing loss.  

A VA audiological evaluation was conducted in March 2010.  At 
that time, the examiner stated that she had reviewed the 
Veteran's claims file.  The examiner indicated that according to 
the Veteran, he had worked as a parts manager for a restaurant 
equipment company for 32 years.  He did not have any noise 
exposure at that job.  The occupation involved customer service, 
use of the phone, and taking orders.  The Veteran noted that his 
career went well and he had no problems doing his work.  
According to the Veteran, he was laid off in 1996 due to his 
salary and was replaced by a younger, less expensive worker.  The 
Veteran stated that he then worked for a manufacturing company 
where robotic arms were made.  He indicated that his job involved 
driving around and picking up supplies from vendors for his 
employer.  The Veteran reported that he did not have any problems 
with interactions or communications while performing his job.  He 
noted that he retired in 1998 at the age of 62.  Following the 
audiological evaluation, the Veteran was diagnosed with normal to 
severe bilateral sensorineural hearing loss.  In regard to the 
question of whether there were effects on the Veteran's usual 
daily activities, the examiner responded "no."       

After the Veteran's March 2010 VA audiological examination, the 
RO determined that the examination was inadequate because the 
examiner did not describe the effects of the Veteran's bilateral 
hearing loss on occupational functioning and daily activities so 
that it could be determined if an extraschedular evaluation 
should be assigned.  Thus, in July 2010, the examiner from the 
Veteran's March 2010 VA audiological examination provided an 
addendum to the March 2010 VA examination report.  In the 
addendum, the examiner stated that the Veteran's hearing loss 
alone should not be a barrier to a wide range of employment 
settings.  According to the examiner, many individuals with the 
Veteran's degree of hearing loss, or worse, functioned well in 
many occupational settings.  Nevertheless, the examiner noted 
that the Veteran's hearing loss would cause some problems 
depending on the vocation.  The Veteran may have trouble working 
in very noisy environments; in environments which required him to 
often use non face-to-face communications equipment (such as 
speakers, intercoms, etc.); or in jobs which required a great 
deal of attention to high pitched sounds (such as monitoring 
medical equipment or other "beeps and pings").  The examiner 
stated that her opinion was made in regards to the Veteran's 
hearing loss alone and did not address the difficulties posed by 
his other disabilities.  According to the examiner, the Veteran's 
hearing loss was serviceable with hearing aids and he was an 
excellent candidate for positive outcome and benefit for both 
occupational, as well as daily living functioning.  Thus, the 
examiner opined that the type and severity of the Veteran's 
hearing loss would not interfere with his ability to work or find 
gainful employment.  Therefore, the Veteran's hearing loss would 
not affect his occupational functioning.      


III. Analysis

As noted in the Introduction, by a July 2009 decision, the Board 
denied the Veteran's claim for a compensable initial rating on a 
schedular basis, but remanded the claim for further development 
on an extraschedular basis.  As such, the Board's decision herein 
will focus solely on whether or not the Veteran's service-
connected bilateral hearing loss warrants referral for an 
extraschedular rating.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. 
§ 3.3.21(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1). When an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 
377 (1996).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determined 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms." Third, if the rating schedular is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
bilateral hearing loss is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's bilateral 
hearing loss with the established criteria found in the rating 
schedule for hearing loss shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology throughout the rating period on appeal.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate, the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  The record does not show that 
the Veteran has required frequent hospitalizations for his 
bilateral hearing loss. Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  In this regard, the Board recognizes that in the 
July 2010 addendum to the March 2010 VA audiological examination, 
the examiner from the March 2010 VA examination stated that the 
Veteran's hearing loss would cause some problems depending on the 
vocation, and that the Veteran may have trouble working in noisy 
environments; in environments which required him to often use non 
face-to-face communications equipment; or in jobs which required 
a great deal of attention to high pitched sounds.  However, 
ultimately, the examiner concluded that the type and severity of 
the Veteran's hearing loss would not interfere with his ability 
to work or find gainful employment.  The examiner further opined 
that the Veteran's hearing loss would not affect his occupational 
functioning.  Therefore, the Board notes that the evidence of 
record is negative for any evidence showing that the Veteran's 
bilateral hearing loss in and of itself has markedly impacted his 
ability to obtain and/or maintain employment.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In sum, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board has therefore determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.







ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss on an extraschedular basis is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


